 



(ACTIVANT.LOGO) [d52480d5248001.gif]   Exhibit 10.17

November 17, 2006
Scott Hanson
513 Winding Brook Court
San Ramon, CA 94583
Dear Mr. Hanson:
     Activant Group Inc., a Delaware corporation (“Activant”), is pleased to
inform you that you are eligible to receive a retention bonus of $96,250.00 (the
“Bonus”), payable in five equal annual installments, as provided below, as a
reward for your continued employment with Activant or one of its subsidiaries:

      Date of Bonus Payment   Amount of Bonus September 30, 2007   20%
September 30, 2008   20% September 30, 2009   20% September 30, 2010   20%
September 30, 2011   20%

Notwithstanding the foregoing, in the event of the consummation of a Change in
Control (as defined in the Amended and Restated Activant Group Inc. 2006 Stock
Incentive Plan) of Activant, all annual installments set forth above not
previously paid shall become immediately due and payable upon such consummation,
subject to the following paragraph of this letter.
     You must be employed by Activant or one of its subsidiaries, whether as an
employee, consultant or advisor, at the time each installment is payable in
order to earn and receive such installment, but there are no other conditions to
the Bonus. In the event that your service relationship with Activant or one of
its subsidiaries terminates prior to the time any annual installment is payable,
you will forfeit that and all subsequent installments. Activant may withhold
from the Bonus any such Federal, state, local or other taxes, including
applicable taxes of any jurisdiction outside the United States, as shall be
required to be withheld pursuant to any applicable law or regulation.
     You understand that the Bonus made available to you hereunder does not
constitute a guarantee of continued employment with Activant or one of its
subsidiaries, and that your service relationship with Activant or its
subsidiaries is at will. As such, you or Activant or its subsidiaries may
terminate your employment at any time and for any reason or no reason, either
with or without cause or advance notice. In addition, Activant and its
subsidiaries retain the right to modify your compensation and benefits, other
than this Bonus, within their sole discretion, upon notice to you, to the
fullest extent allowed by law.

 



--------------------------------------------------------------------------------



 



     Unless otherwise determined by Activant’s Board of Directors, any payments
made hereunder will not be taken into account in computing your salary or
compensation for the purposes of determining any benefits or compensation under
(i) any retirement, life insurance or other benefit plan of Activant or (ii) any
agreement between Activant and you.

         
 
  Sincerely,    
 
       
 
  /s/ Greg Petersen    
 
 
 
Greg Petersen,    
 
  Executive Vice President    

 